
	
		II
		Calendar No. 435
		112th CONGRESS
		2d Session
		S. 250
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Leahy (for himself,
			 Mr. Franken, Ms. Klobuchar, Mr.
			 Harkin, Mr. Merkley,
			 Mr. Coons, and Mr. Blumenthal) introduced the following bill; which
			 was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 21, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To protect crime victims’ rights, to eliminate the
		  substantial backlog of DNA samples collected from crime scenes and convicted
		  offenders, to improve and expand the DNA testing capacity of Federal, State,
		  and local crime laboratories, to increase research and development of new DNA
		  testing technologies, to develop new training programs regarding the collection
		  and use of DNA evidence, to provide post conviction testing of DNA evidence to
		  exonerate the innocent, to improve the performance of counsel in State capital
		  cases, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Justice for All Reauthorization Act of
			 2011.
		2.Crime victims'
			 rightsSection 3771 of title
			 18, United States Code, is amended—
			(1)in subsection (a),
			 by adding at the end the following:
				
					(9)The right to be
				informed of the rights under this section and the services described in section
				503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c))
				and provided contact information for the Office of the Victims' Rights
				Ombudsman of the Department of
				Justice.
					;
			(2)in subsection
			 (d)(3), in the fifth sentence, by inserting , unless the litigants, with
			 the approval of the court, have stipulated to a different time period for
			 consideration before the period; and
			(3)in subsection
			 (e)—
				(A)by striking
			 this chapter, the term and inserting the following: “this
			 chapter:
					
						(1)Court of
				appealsThe term court of appeals means—
							(A)for a violation of
				the United States Code, the United States court of appeals for the judicial
				district in which a defendant is being prosecuted; and
							(B)for a violation of
				the District of Columbia Code, the District of Columbia Court of
				Appeals.
							(2)Crime
				victim
							(A)In
				generalThe term
							;
				
				(B)by striking
			 In the case and inserting the following:
					
						(B)Minors and
				certain other victimsIn the
				case
						;
				and
				(C)by adding at the
			 end the following:
					
						(3)District court;
				courtThe terms district court and
				court include the Superior Court of the District of
				Columbia.
						.
				3.Authorization of
			 appropriations for grants for crime victims
			(a)Crime victims
			 legal assistance grantsSection 103(b) of the Justice for All Act
			 of 2004 (Public Law 108–405; 118 Stat. 2264) is amended—
				(1)in paragraph (1),
			 by striking $2,000,000 and all that follows through
			 2009 and inserting $5,000,000 for each of fiscal years
			 2012, 2013, 2014, 2015, and 2016;
				(2)in paragraph (2),
			 by striking $2,000,000 and all that follows through
			 2009, and inserting $5,000,000 for each of fiscal years
			 2012, 2013, 2014, 2015, and 2016;
				(3)in paragraph (3),
			 by striking $300,000 and all that follows through
			 2009, and inserting $500,000 for each of fiscal years
			 2012, 2013, 2014, 2015, and 2016;
				(4)in paragraph (4),
			 by striking $7,000,000 and all that follows through
			 2009, and inserting $11,000,000 for each of fiscal years
			 2012, 2013, 2014, 2015, and 2016; and
				(5)in paragraph (5),
			 by striking $5,000,000 and all that follows through
			 2009, and inserting $7,000,000 for each of fiscal years
			 2012, 2013, 2014, 2015, and 2016.
				(b)Crime victims
			 notification grantsSection 1404E(c) of the Victims of Crime Act
			 of 1984 (42 U.S.C. 10603e(c)) is amended by striking this
			 section— and all that follows and inserting this section
			 $5,000,000 for each of the fiscal years 2012, 2013, 2014, 2015, and
			 2016..
			4.Debbie Smith DNA
			 Backlog Grant Program
			(a)In
			 generalSection 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended to read
			 as follows:
				
					2.The Debbie Smith
				DNA Backlog Grant Program
						(a)DefinitionsIn
				this section—
							(1)the term
				backlog for DNA case work has the meaning given that term by the
				Director, in accordance with subsection (b)(3);
							(2)the term
				Combined DNA Index System means the Combined DNA Index System of
				the Federal Bureau of Investigation;
							(3)the term
				Director means the Director of the National Institute of
				Justice;
							(4)the term
				emergency response provider has the meaning given that term in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
							(5)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				American Samoa, Guam, and the Northern Mariana Islands.
							(b)Establishment of
				protocols, technical assistance, and definitions of evidence backlog for DNA
				case work
							(1)Protocols and
				practicesNot later than 18 months after the date of enactment of
				the Justice for All Reauthorization Act of
				2011, the Director shall develop and publish a description of
				protocols and practices the Director considers appropriate for the accurate,
				timely, and effective collection and processing of DNA evidence, including
				protocols and practices specific to sexual assault cases, which shall address
				appropriate steps in the investigation of cases that might involve DNA
				evidence, including—
								(A)how to
				determine—
									(i)which evidence is
				to be collected by law enforcement personnel and forwarded for testing;
									(ii)the preferred
				order in which evidence from the same case is to be tested; and
									(iii)the preferred
				order in which evidence from different cases is to be tested;
									(B)the establishment
				of a reasonable period of time in which evidence is to be forwarded by
				emergency response providers, law enforcement personnel, and prosecutors to a
				laboratory for testing;
								(C)the establishment
				of reasonable periods of time in which each stage of analytical laboratory
				testing is to be completed; and
								(D)systems to
				encourage communication within a State or unit of local government among
				emergency response providers, law enforcement personnel, prosecutors, courts,
				defense counsel, crime laboratory personnel, and crime victims regarding the
				status of crime scene evidence to be tested.
								(2)Technical
				assistance and trainingThe Director shall make available
				technical assistance and training to support States and units of local
				government in adopting and implementing the protocols and practices developed
				under paragraph (1) on and after the date on which the protocols and practices
				are published.
							(3)Definition of
				backlog for DNA case workThe Director shall develop and publish
				a definition of the term backlog for DNA case work for purposes of
				this section—
								(A)taking into
				consideration the different stages at which a backlog may develop, including
				the investigation and prosecution of a crime by law enforcement personnel,
				prosecutors, and others, and the laboratory analysis of crime scene samples;
				and
								(B)which may include
				different criteria or thresholds for the different stages.
								(c)Authorization of
				grants for the collection and processing of DNA evidence by law
				enforcement
							(1)PurposeThe
				Attorney General may make grants to States or units of local government which
				may be used to—
								(A)ensure that the
				collection and processing of DNA evidence from crimes, including sexual assault
				and other serious violent crimes, is carried out in an appropriate and timely
				manner;
								(B)eliminate existing
				backlogs for DNA case work, including backlogs from sexual assault cases;
				and
								(C)ensure effective
				communication among emergency response providers, law enforcement personnel,
				prosecutors, courts, defense counsel, crime laboratory personnel, and crime
				victims regarding the status of crime scene evidence to be tested.
								(2)ApplicationA
				State or unit of local government desiring a grant under this subsection shall
				submit to the Attorney General an application in such form and containing such
				information as the Attorney General may require, which shall include—
								(A)providing
				assurances that the State or unit of local government has implemented, or will
				implement not later than 120 days after the date of the application, a
				comprehensive plan for the expeditious collection and processing of DNA
				evidence in accordance with this section; and
								(B)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for the purpose specified in each of subparagraphs
				(A), (B), and (C) of paragraph (1).
								(3)Collection and
				processing of samplesA plan described in paragraph
				(2)(A)—
								(A)shall require a
				State or unit of local government to—
									(i)adopt the
				appropriate protocols and practices developed under subsection (b)(1);
				and
									(ii)ensure that
				emergency response providers, law enforcement personnel, prosecutors, and crime
				laboratory personnel within the jurisdiction of the State or unit of local
				government receive training on the content and appropriate use of the protocols
				and practices; and
									(B)may include the
				development and implementation within the State or unit of local government of
				an evidence tracking system to ensure effective communication among emergency
				response providers, law enforcement personnel, prosecutors, defense counsel,
				courts, crime laboratory personnel, and crime victims regarding the status of
				crime scene evidence subject to DNA analysis.
								(4)Reporting and
				publication of DNA backlogs
								(A)In
				generalA plan described in paragraph (2)(A) shall require a
				State or unit of local government to submit to the Attorney General an annual
				report reflecting the current backlog for DNA case work within the jurisdiction
				in which the funds are used, which shall include—
									(i)a specific
				breakdown of the number of sexual assault cases that are in a backlog for DNA
				case work and the percentage of the amounts received under the grant allocated
				to reducing the backlog of DNA case work in sexual assault cases;
									(ii)for each case
				that is in a backlog for DNA case work, the identity of each agency, office, or
				contractor of the State or unit of local government in which work necessary to
				complete the DNA analysis is pending; and
									(iii)any other
				information the Attorney General determines appropriate.
									(B)CompilationThe
				Attorney General shall annually compile and publish the reports submitted under
				subparagraph (A) on the website of the Department of Justice.
								(d)Authorization of
				grants for DNA testing and analysis by laboratories
							(1)PurposeThe
				Attorney General may make grants to States or units of local government
				to—
								(A)carry out, for
				inclusion in the Combined DNA Index System, DNA analyses of samples collected
				under applicable legal authority;
								(B)carry out, for
				inclusion in the Combined DNA Index System, DNA analyses of samples from crime
				scenes, including samples from rape kits, samples from other sexual assault
				evidence, and samples taken in cases without an identified suspect;
								(C)increase the
				capacity of laboratories owned by the State or unit of local government to
				carry out DNA analyses of samples specified in subparagraph (A) or (B);
								(D)collect DNA
				samples specified in subparagraph (A); and
								(E)ensure that DNA
				testing and analysis of samples from crimes, including sexual assault and other
				serious violent crimes, are carried out in a timely manner.
								(2)ApplicationA
				State or unit of local government desiring a grant under this subsection shall
				submit to the Attorney General an application in such form and containing such
				information as the Attorney General may require, which shall include—
								(A)providing
				assurances that the State or unit of local government has implemented, or will
				implement not later than 120 days after the date of the application, a
				comprehensive plan for the expeditious DNA analysis of samples in accordance
				with this section;
								(B)certifying that
				each DNA analysis carried out under the plan shall be maintained in accordance
				with the privacy requirements described in section 210304(b)(3) of the Violent
				Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14132(b)(3));
								(C)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use to carry out DNA analyses of samples described in
				paragraph (1)(A) and the percentage of the amounts the State or unit of local
				government shall use to carry out DNA analyses of samples described in
				paragraph (1)(B);
								(D)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for a purpose described in paragraph (1)(C);
								(E)if submitted by a
				unit of local government, certifying that the unit of local government has
				taken, or is taking, all necessary steps to ensure that the unit of local
				government is eligible to include in the Combined DNA Index System, directly or
				through a State law enforcement agency, all analyses of samples for which the
				unit of local government has requested funding; and
								(F)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for the purpose described in paragraph
				(1)(D).
								(3)Analysis of
				samples
								(A)In
				generalA plan described in paragraph (2)(A) shall require that,
				except as provided in subparagraph (C), each DNA analysis be carried out in a
				laboratory that—
									(i)satisfies quality
				assurance standards; and
									(ii)is—
										(I)operated by the
				State or a unit of local government; or
										(II)operated by a
				private entity pursuant to a contract with the State or a unit of local
				government.
										(B)Quality
				assurance standards
									(i)In
				generalThe Director of the Federal Bureau of Investigation shall
				maintain and make available to States and units of local government a
				description of quality assurance protocols and practices that the Director of
				the Federal Bureau of Investigation considers adequate to assure the quality of
				a forensic laboratory.
									(ii)Existing
				standardsFor purposes of this paragraph, a laboratory satisfies
				quality assurance standards if the laboratory satisfies the quality control
				requirements described in paragraphs (1) and (2) of section 210304(b) of the
				Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C.
				14132(b)).
									(4)Use of vouchers
				or contracts for certain purposes
								(A)In
				generalA grant for a purpose specified in subparagraph (A), (B),
				(E), or (F) of paragraph (1) may be made in the form of a voucher or contract
				for laboratory services, even if the laboratory makes a reasonable profit for
				the services.
								(B)RedemptionA
				voucher or contract under subparagraph (A) may be redeemed at a laboratory
				operated on a nonprofit or for-profit basis, by a private entity that satisfies
				quality assurance standards and has been approved by the Attorney
				General.
								(C)PaymentsThe
				Attorney General may use amounts appropriated to carry out this section to make
				payments to a laboratory described under subparagraph (B).
								(5)Reporting and
				publication of DNA backlogs
								(A)In
				generalA plan described in paragraph (2)(A) shall require the
				State or unit of local government to submit to the Attorney General an annual
				report reflecting the backlog for DNA case work within the jurisdiction in
				which the funds will be used, which shall include—
									(i)a specific
				breakdown of the number of sexual assault cases that are in a backlog for DNA
				case work and the percentage of the amounts received under the grant allocated
				to reducing the backlog of DNA case work in sexual assault cases;
									(ii)for each case
				that is in a backlog for DNA case work, the identity of each agency, office, or
				contractor of the State or unit of local government in which work necessary to
				complete the DNA analysis is pending; and
									(iii)any other
				information the Attorney General determines appropriate.
									(B)CompilationThe
				Attorney General shall annually compile and publish the reports submitted under
				subparagraph (A) on the website of the Department of Justice.
								(e)Formula for
				distribution of grants
							(1)In
				generalSubject to paragraphs (2) and (3), the Attorney General
				shall distribute grant amounts, and establish appropriate grant conditions
				under this section, in conformity with a formula or formulas that are designed
				to effectuate a distribution of funds among States and units of local
				government applying for grants under this section that—
								(A)maximizes the
				effective use of DNA technology to solve crimes and protect public safety;
				and
								(B)allocates grants
				among States and units of local government fairly and efficiently, across rural
				and urban jurisdictions, to address States and units of local government in
				which significant backlogs for DNA case work exist, by considering—
									(i)the number of
				offender and casework samples awaiting DNA analysis in a State or unit of local
				government;
									(ii)the population in
				the State or unit of local government;
									(iii)the number of
				part 1 violent crimes in the State or unit of local government; and
									(iv)the availability
				of resources to train emergency response providers, law enforcement personnel,
				prosecutors, and crime laboratory personnel on the effectiveness of appropriate
				and timely DNA collection, processing, and analysis.
									(2)Minimum
				amountThe Attorney General shall allocate to each State not less
				than 0.50 percent of the total amount appropriated in a fiscal year for grants
				under this section, except that the United States Virgin Islands, American
				Samoa, Guam, and the Northern Mariana Islands shall each be allocated 0.125
				percent of the total amount appropriated in a fiscal year for grants under this
				section.
							(3)LimitationIn
				distributing grant amounts under paragraph (1), the Attorney General shall
				ensure that for each of fiscal years 2012 through 2016, not less than 40
				percent of the grant amounts are awarded for purposes described in subsection
				(d)(1)(B).
							(f)Restrictions on
				use of fund
							(1)NonsupplantingFunds
				made available under this section shall not be used to supplant funds of a
				State or unit of local government, and shall be used to increase the amount of
				funds that would, in the absence of Federal funds, be made available from the
				State or unit of local government for the purposes described in this
				Act.
							(2)Administrative
				costsA State or unit of local government may not use more than 3
				percent of the amounts made available under a grant under this section for
				administrative expenses relating to the grant.
							(g)Reports to the
				Attorney GeneralEach State or unit of local government that
				receives a grant under this section shall submit to the Attorney General, for
				each year in which funds from a grant received under this section are expended,
				a report at such time and in such manner as the Attorney General may reasonably
				require, that contains—
							(1)a summary of the
				activities carried out under the grant and an assessment of whether such
				activities are meeting the needs identified in the application; and
							(2)such other
				information as the Attorney General may require.
							(h)Reports to
				CongressNot later than 90 days after the end of each fiscal year
				for which grants are made under this section, the Attorney General shall submit
				to Congress a report that includes—
							(1)the aggregate
				amount of grants made under this section to each State or unit of local
				government for the fiscal year;
							(2)a summary of the
				information provided by States or units of local government receiving grants
				under this section; and
							(3)a description of
				the priorities and plan for awarding grants among eligible States and units of
				local government, and how the plan will ensure the effective use of DNA
				technology to solve crimes and protect public safety.
							(i)Expenditure
				records
							(1)In
				generalEach State or unit of local government that receives a
				grant under this section shall keep such records as the Attorney General may
				require to facilitate an effective audit of the receipt and use of grant funds
				received under this section.
							(2)AccessEach
				State or unit of local government that receives a grant under this section
				shall make available, for the purpose of audit and examination, any records
				relating to the receipt or use of the grant.
							(j)Use of funds for
				accreditation and auditsThe Attorney General may distribute not
				more than 1 percent of the amounts made available for grants under this section
				for a fiscal year—
							(1)to States or units
				of local government to defray the costs incurred by laboratories operated by
				each such State or unit of local government in preparing for accreditation or
				reaccreditation;
							(2)in the form of
				additional grants to States, units of local government, or nonprofit
				professional organizations of persons actively involved in forensic science and
				nationally recognized within the forensic science community to—
								(A)defray the costs
				of external audits of laboratories operated by the State or unit of local
				government, which participates in the National DNA Index System, to determine
				whether the laboratory is in compliance with quality assurance
				standards;
								(B)assess compliance
				with any plans submitted to the Director that detail the use of funds received
				by States or units of local government under this section; and
								(C)support capacity
				building efforts; and
								(3)in the form of
				additional grants to nonprofit professional associations actively involved in
				forensic science and nationally recognized within the forensic science
				community to defray the costs of training persons who conduct external audits
				of laboratories operated by States and units of local government and which
				participate in the National DNA Index System.
							(k)Use of funds for
				other forensic sciencesThe Attorney General may make a grant
				under this section to a State or unit of local government to alleviate a
				backlog of cases with respect to a forensic science other than DNA analysis if
				the State or unit of local government—
							(1)certifies to the
				Attorney General that in such State or unit—
								(A)all of the
				purposes set forth in subsections (c) and (d) have been met;
								(B)there is not a
				backlog for DNA case work, as defined by the Director in accordance with
				subsection (b)(3); and
								(C)there is no need
				for significant laboratory equipment, supplies, or additional personnel for
				timely processing of DNA case work or offender samples; and
								(2)demonstrates to
				the Attorney General that the State or unit of local government requires
				assistance in alleviating a backlog of cases involving a forensic science other
				than DNA analysis.
							(l)External audits
				and remedial effortsIf a laboratory operated by a State or unit
				of local government which has received funds under this section has undergone
				an external audit conducted to determine whether the laboratory is in
				compliance with standards established by the Director of the Federal Bureau of
				Investigation, and, as a result of the audit, identifies measures to remedy
				deficiencies with respect to the compliance by the laboratory with the
				standards, the State or unit of local government shall implement any such
				remediation as soon as practicable.
						(m)Penalty for
				noncompliance
							(1)In
				generalThe Attorney General shall annually compile a list of the
				States and units of local government receiving a grant under this section that
				have failed to provide the information required under subsection (c)(4)(A),
				(d)(5)(A), or (g). The Attorney General shall publish each list complied under
				this paragraph on the website of the Department of Justice.
							(2)Reduction in
				grant fundsFor any State or local government that the Attorney
				General determines has failed to provide the information required under
				subsection (c)(4)(A), (d)(5)(A), or (g), the Attorney General may not award a
				grant under this section for the fiscal year after the fiscal year to which the
				determination relates in an amount that is more than 50 percent of the amount
				the State or local government would have otherwise received.
							(n)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Attorney General for grants under subsections (c) and (d) $151,000,000 for each
				of fiscal years 2012 through
				2016.
						.
			(b)Report
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director of the Federal Bureau of Investigation shall evaluate
			 the policies, standards, and protocols relating to the use of private
			 laboratories in the analysis of DNA evidence, including the mandatory technical
			 review of all outsourced DNA evidence by public laboratories prior to uploading
			 DNA profiles into the Combined DNA Index System of the Federal Bureau of
			 Investigation. The evaluation shall take into consideration the need to reduce
			 DNA evidence backlogs while guaranteeing the integrity of the Combined DNA
			 Index System.
				(2)Report to
			 CongressNot later than 30 days after the date on which the
			 Director of the Federal Bureau of Investigation completes the evaluation under
			 paragraph (1), the Director shall submit to Congress a report of the findings
			 of the evaluation and any proposed policy changes.
				(c)Transition
			 provision
				(1)DefinitionIn
			 this subsection, the term transition date means the day after the
			 latter of—
					(A)the date on which
			 the Director of the National Institute of Justice publishes a definition of the
			 term backlog for DNA case work in accordance with section 2(b)(3)
			 of the DNA Analysis Backlog Elimination Act of 2000, as amended by subsection
			 (a); and
					(B)the date on which
			 the Director of the National Institute of Justice publishes a description of
			 protocols and practices in accordance with section 2(b)(1) of the DNA Analysis
			 Backlog Elimination Act of 2000, as amended by subsection (a).
					(2)Grant
			 authorityNotwithstanding the amendments made by subsection
			 (a)—
					(A)the Attorney
			 General may make grants under section 2 of the DNA Analysis Backlog Elimination
			 Act of 2000 (42 U.S.C. 14135), as in effect on the day before the date of
			 enactment of this Act, until the transition date; and
					(B)the Attorney
			 General may not make a grant under section 2 of the DNA Analysis Backlog
			 Elimination Act of 2000, as amended by subsection (a), until the transition
			 date.
					5.Rape exam
			 paymentsSection 2010 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4) is amended—
			(1)in subsection (a)(1)—
				(A)by striking entity incurs the
			 full and inserting the following: “entity—
					
						(A)incurs the
				full
						;
				(B)by striking the period at the end and
			 inserting ; and; and
				(C)by adding at the end the following:
					
						(B)coordinates with regional health care
				providers to notify victims of sexual assault of the availability of rape exams
				at no cost to the victims.
						;
				
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by adding or at the end;
				(B)in paragraph (2),
			 by striking ; or and inserting a period; and
				(C)by striking
			 paragraph (3); and
				(3)in subsection (d),
			 by striking (d) Rule of
			 Construction.— and all that follows through the end of
			 paragraph (1) and inserting the following:
				
					(d)Noncooperation
						(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law
				enforcement.
						.
			6.Additional
			 reauthorizations
			(a)DNA research and
			 developmentSection 305(c) of the Justice for All Act of 2004 (42
			 U.S.C. 14136b(c)) is amended by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2012 through
			 2016.
			(b)FBI DNA
			 programsSection 307(a) of the Justice for All Act of 2004
			 (Public Law 108–405; 118 Stat. 2275) is amended by striking fiscal years
			 2005 through 2009 and inserting fiscal years 2012 through
			 2016.
			(c)DNA
			 Identification of missing personsSection 308(c) of the Justice
			 for All Act of 2004 (42 U.S.C. 14136d(c)) is amended by striking fiscal
			 years 2005 through 2009 and inserting fiscal years 2012 through
			 2016.
			7.Paul Coverdell
			 Forensic Sciences Improvement GrantsSection 1001(a)(24) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is
			 amended—
			(1)in subparagraph
			 (H), by striking and at the end;
			(2)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(K)$35,000,000 for
				each of fiscal years 2012 through 2016.
					.
				
			8.Improving the
			 quality of representation in State capital casesSection 426 of the Justice for All Act of
			 2004 (42 U.S.C. 14163e) is amended—
			(1)in subsection (a),
			 by striking $75,000,000 for each of fiscal years 2005 through
			 2009 and inserting $50,000,000 for each of fiscal years 2012
			 through 2016; and
			(2)in subsection (b),
			 by inserting before the period at the end the following: , or upon a
			 showing of good cause, and at the discretion of the Attorney General, the State
			 may determine a fair allocation of funds across the uses described in sections
			 421 and 422..
			9.Post-conviction
			 DNA testing
			(a)In
			 generalSection 3600 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(B)(i), by striking death; and
					(B)in paragraph
			 (3)(A), by striking and the applicant did not— and all that
			 follows through knowingly fail to request and inserting
			 and the applicant did not knowingly fail to request; and
					(2)in subsection
			 (g)(2)—
					(A)in the matter
			 preceding subparagraph (A), by striking establish by compelling
			 evidence and inserting establish by a preponderance of the
			 evidence; and
					(B)in subparagraph
			 (B), by striking death.
					(b)Preservation of
			 biological evidenceSection 3600A(c) of title 18, United States
			 Code, is amended—
				(1)by striking
			 paragraph (2); and
				(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.
				10.Incentive grants
			 to States to ensure consideration of claims of actual innocence
			(a)In
			 generalSection 413 of the
			 Justice for All Act of 2004 (42 U.S.C. 14136 note) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2012 through 2016;
			 and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)provide a
				certification by the chief legal officer of the State in which the eligible
				entity operates or the chief legal officer of the jurisdiction in which the
				funds will be used for the purposes of the grants, that the State or
				jurisdiction—
							(A)provides DNA
				testing of specified evidence under a State statute to persons convicted after
				trial and under a sentence of imprisonment or death for a State felony offense,
				in a manner that ensures a reasonable process for resolving claims of actual
				innocence consistent with section 3600(a) of title 18, United States Code
				(which may include making post-conviction DNA testing available in cases in
				which the testing would not be required under that section) and, if the results
				of the testing exclude the applicant as the perpetrator of the offense, permits
				the applicant to apply for post-conviction relief, notwithstanding any
				provision of law that would otherwise bar the application as untimely;
				and
							(B)preserves
				biological evidence under a State statute or a State or local rule, regulation,
				or practice in a manner intended to ensure that reasonable measures are taken
				by the State or jurisdiction to preserve biological evidence secured in
				relation to the investigation or prosecution of a State felony offense
				(including, at a minimum murder, non-negligent manslaughter and sexual
				offenses) in a manner consistent with section 3600A of title 18, United States
				(which may require preservation of biological evidence for longer than the
				period of time that the evidence would be required to be preserved under that
				section).
							.
				(b)Authorization of
			 appropriationsSection 412(b) of the Justice for All Act of 2004
			 (42 U.S.C. 14136e(b)) is amended—
				(1)by striking
			 fiscal years 2005 through 2009 and inserting fiscal years
			 2012 through 2016; and
				(2)by striking
			 $5,000,000 and inserting $10,000,000.
				11.Establishment of
			 national standards promulgated by NIJ
			(a)In
			 generalSubtitle A of title
			 IV of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2278) is
			 amended by adding at the end the following:
				
					414.Establishment
				of national standards promulgated by NIJ
						(a)In
				generalThe Director of the
				National Institute of Justice shall—
							(1)establish best practices for evidence
				retention; and
							(2)assist State, local, and tribal governments
				in adopting and implementing the best practices established under paragraph
				(1).
							(b)DeadlineNot later than 1 year after the date of
				enactment of this section, the Director of the National Institute of Justice
				shall publish the best practices established under subsection
				(a)(1).
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260) is amended by
			 inserting after the item relating to section 413 the following:
				
					
						Sec. 414. Establishment of national
				standards promulgated by
				NIJ.
					
					.
			12.Effective
			 administration of criminal justice
			(a)Short
			 titleThis section may be cited as the Effective
			 Administration of Criminal Justice Act of 2011.
			(b)Strategic
			 planningSection 502 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—
				(1)by inserting
			 (a) In
			 General.— before To request a grant;
			 and
				(2)by adding at the
			 end the following:
					
						(6)A comprehensive
				State-wide plan detailing how grants received under this section will be used
				to improve the administration of the criminal justice system, which
				shall—
							(A)be designed in
				consultation with local governments, and all segments of the criminal justice
				system, including judges, prosecutors, law enforcement personnel, corrections
				personnel, and providers of indigent defense services, victim services,
				juvenile justice delinquency prevention programs, community corrections, and
				reentry services;
							(B)include a
				description of how the State will allocate funding within and among each of the
				uses described in subparagraphs (A) through (G) of section 501(a)(1);
							(C)describe the
				process used by the State for gathering evidence-based data and developing and
				using evidence-based and evidence-gathering approaches in support of funding
				decisions; and
							(D)be updated every 5
				years, with annual progress reports that—
								(i)address changing
				circumstances in the State, if any;
								(ii)describe how the
				State plans to adjust funding within and among each of the uses described in
				subparagraphs (A) through (G) of section 501(a)(1);
								(iii)provide an
				ongoing assessment of need;
								(iv)discuss the
				accomplishment of goals identified in any plan previously prepared under this
				paragraph; and
								(v)reflect how the
				plan influenced funding decisions in the previous year.
								(b)Technical
				assistance
							(1)Strategic
				planningNot later than 90 days after the date of enactment of
				this subsection, the Attorney General shall begin to provide technical
				assistance to States and local governments requesting support to develop and
				implement the strategic plan required under subsection (a)(6).
							(2)Protection of
				constitutional rightsNot later than 90 days after the date of
				enactment of this subsection, the Attorney General shall begin to provide
				technical assistance to States and local governments, including any agent
				thereof with responsibility for administration of justice, requesting support
				to meet the obligations established by the Sixth Amendment to the Constitution
				of the United States, which shall include—
								(A)public
				dissemination of practices, structures, or models for the administration of
				justice consistent with the requirements of the Sixth Amendment; and
								(B)assistance with
				adopting and implementing a system for the administration of justice consistent
				with the requirements of the Sixth Amendment.
								(3)Authorization of
				appropriationsThere is authorized to be appropriated $5,000,000
				for each of fiscal years 2012 through 2016 to carry out this
				subsection.
							.
				(c)Protection of
			 constitutional rights
				(1)Unlawful
			 conductIt shall be unlawful for any governmental authority, or
			 any agent thereof, or any person acting on behalf of a governmental authority,
			 to engage in a pattern or practice of conduct by officials or employees of any
			 governmental agency with responsibility for the administration of justice,
			 including the administration of programs or services that provide appointed
			 counsel to indigent defendants, that deprives persons of their rights to
			 assistance of counsel as protected under the Sixth Amendment and Fourteenth
			 Amendment to the Constitution of the United States.
				(2)Civil action by
			 Attorney GeneralWhenever the Attorney General has reasonable
			 cause to believe that a violation of paragraph (1) has occurred, the Attorney
			 General, for or in the name of the United States, may, in a civil action,
			 obtain appropriate equitable and declaratory relief to eliminate the pattern or
			 practice.
				(3)Effective
			 dateThis subsection shall take effect 2 years after the date of
			 enactment of this Act.
				
	
		1.Short titleThis Act may be cited as the
			 Justice for All Reauthorization Act of
			 2012.
		ICrime
			 victims
			101.Crime victims'
			 rights
				(a)In
			 generalSection 3771 of title
			 18, United States Code, is amended—
					(1)in subsection (a), by
			 adding at the end the following:
						
							(9)The right to be informed
				of the rights under this section and the services described in section 503(c)
				of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and
				provided contact information for the Office of the Victims' Rights Ombudsman of
				the Department of
				Justice.
							;
					(2)in subsection (d)(3), in
			 the fifth sentence, by inserting , unless the litigants, with the
			 approval of the court, have stipulated to a different time period for
			 consideration before the period; and
					(3)in subsection (e)—
						(A)by striking this
			 chapter, the term and inserting the following: “this chapter:
							
								(1)Court of
				appealsThe term court of appeals means—
									(A)the United States court
				of appeals for the judicial district in which a defendant is being prosecuted;
				or
									(B)for a prosecution in the
				Superior Court of the District of Columbia, the District of Columbia Court of
				Appeals.
									(2)Crime victim
									(A)In
				generalThe term
									;
				
						(B)by striking In the
			 case and inserting the following:
							
								(B)Minors and certain
				other victimsIn the case
								;
				and
						(C)by adding at the end the
			 following:
							
								(3)District court;
				courtThe terms district court and
				court include the Superior Court of the District of
				Columbia.
								.
						(b)Crime Victims
			 FundSection 1402(d)(3) of the Victims of Crime Act of 1984 (42
			 U.S.C.10601(d)(3)) is amended by—
					(1)inserting
			 (A) before Of the sums; and
					(2)by adding at the end the
			 following:
						
							(B)Amounts made available
				under subparagraph (A) may not be used for any purpose that is not specified in
				subparagraph
				(A).
							.
					102.Authorization of
			 appropriations for grants for crime victims
				(a)Crime victims legal
			 assistance grantsSection 103(b) of the Justice for All Act of
			 2004 (Public Law 108–405; 118 Stat. 2264) is amended—
					(1)in paragraph (1), by
			 striking $2,000,000 and all that follows through
			 2009 and inserting $5,000,000 for each of fiscal years
			 2013, 2014, 2015, 2016, and 2017;
					(2)in paragraph (2), by
			 striking $2,000,000 and all that follows through
			 2009, and inserting $5,000,000 for each of fiscal years
			 2013, 2014, 2015, 2016, and 2017;
					(3)in paragraph (3), by
			 striking $300,000 and all that follows through
			 2009, and inserting $500,000 for each of fiscal years
			 2013, 2014, 2015, 2016, and 2017;
					(4)in paragraph (4), by
			 striking $7,000,000 and all that follows through
			 2009, and inserting $11,000,000 for each of fiscal years
			 2013, 2014, 2015, 2016, and 2017; and
					(5)in paragraph (5), by
			 striking $5,000,000 and all that follows through
			 2009, and inserting $7,000,000 for each of fiscal years
			 2013, 2014, 2015, 2016, and 2017.
					(b)Crime victims
			 notification grantsSection 1404E(c) of the Victims of Crime Act
			 of 1984 (42 U.S.C. 10603e(c)) is amended by striking this
			 section— and all that follows and inserting this section
			 $5,000,000 for each of fiscal years 2013, 2014, 2015, 2016, and
			 2017..
				103.Debbie Smith DNA
			 Backlog Grant Program
				(a)In
			 generalSection 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended to read
			 as follows:
					
						2.The Debbie Smith DNA
				Backlog Grant Program
							(a)DefinitionsIn
				this section:
								(1)Awaiting
				testingThe term awaiting testing, with respect to
				DNA case work, has the meaning given that term by the Director, in accordance
				with subsection (b)(3).
								(2)Backlog for DNA case
				workThe term backlog for DNA case work has the
				meaning given that term by the Director, in accordance with subsection
				(b)(3).
								(3)Combined DNA Index
				SystemThe term Combined DNA Index System means the
				Combined DNA Index System of the Federal Bureau of Investigation.
								(4)DirectorThe
				term Director means the Director of the National Institute of
				Justice.
								(5)Emergency response
				providerThe term emergency response provider has
				the meaning given that term in section 2 of the Homeland Security Act of 2002
				(6 U.S.C. 101).
								(6)PossessionThe
				term possession, with respect to DNA case work, has the meaning
				given that term by the Director, in accordance with subsection (b)(3).
								(7)StateThe
				term State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				American Samoa, Guam, and the Northern Mariana Islands.
								(b)Establishment of
				protocols, technical assistance, and definitions of evidence backlog for DNA
				case work
								(1)Protocols and
				practicesNot later than 18 months after the date of enactment of
				the Justice for All Reauthorization Act of
				2012, the Director, in consultation with Federal, State, and
				local law enforcement agencies and government laboratories, shall develop and
				publish a description of protocols and practices the Director considers
				appropriate for the accurate, timely, and effective collection and processing
				of DNA evidence, including protocols and practices specific to sexual assault
				cases, which shall address appropriate steps in the investigation of cases that
				might involve DNA evidence, including—
									(A)how to determine—
										(i)which evidence is to be
				collected by law enforcement personnel and forwarded for testing;
										(ii)the preferred order in
				which evidence from the same case is to be tested; and
										(iii)what information to
				take into account when establishing the order in which evidence from different
				cases is to be tested;
										(B)the establishment of a
				reasonable period of time in which evidence is to be forwarded by emergency
				response providers, law enforcement personnel, and prosecutors to a laboratory
				for testing;
									(C)the establishment of
				reasonable periods of time in which each stage of analytical laboratory testing
				is to be completed;
									(D)systems to encourage
				communication within a State or unit of local government among emergency
				response providers, law enforcement personnel, prosecutors, courts, defense
				counsel, crime laboratory personnel, and crime victims regarding the status of
				crime scene evidence to be tested; and
									(E)standards for conducting
				the audit of the backlog for DNA case work in sexual assault cases required
				under subsection (c)(5).
									(2)Technical assistance
				and trainingThe Director shall make available technical
				assistance and training to support States and units of local government in
				adopting and implementing the protocols and practices developed under paragraph
				(1) on and after the date on which the protocols and practices are
				published.
								(3)DefinitionsThe
				Director, in consultation with Federal, State, and local law enforcement
				agencies and government laboratories, shall develop and publish, for purposes
				of this section, definitions of—
									(A)the term awaiting
				testing, which shall take into account the need for testing of the
				sample to close an open investigation;
									(B)the term backlog
				for DNA case work, which—
										(i)shall take into
				consideration the different stages at which a backlog may develop, including
				the investigation and prosecution of a crime by law enforcement personnel,
				prosecutors, and others, and the laboratory analysis of crime scene samples;
				and
										(ii)may include different
				criteria or thresholds for the different stages; and
										(C)the term
				possession.
									(c)Authorization of
				grants
								(1)PurposeThe
				Attorney General may make grants to States or units of local government
				to—
									(A)carry out, for inclusion
				in the Combined DNA Index System, DNA analyses of samples collected under
				applicable legal authority;
									(B)carry out, for inclusion
				in the Combined DNA Index System, DNA analyses of samples from crime scenes,
				including samples from rape kits, samples from other sexual assault evidence,
				and samples taken in cases without an identified suspect;
									(C)increase the capacity of
				laboratories owned by the State or unit of local government to carry out DNA
				analyses of samples specified in subparagraph (A) or (B);
									(D)ensure that DNA testing
				and analysis of samples from crimes, including sexual assault and other violent
				crimes against persons, are carried out in a timely manner;
									(E)ensure that the
				collection and processing of DNA evidence by law enforcement agencies from
				crimes, including sexual assault and other violent crimes against persons, is
				carried out in an appropriate and timely manner and in accordance with the
				protocols and practices developed under subsection (b)(1);
									(F)ensure effective
				communication regarding the status of crime scene evidence to be tested among
				emergency response providers, law enforcement personnel, prosecutors, courts,
				defense counsel, crime laboratory personnel, victim service professionals who
				work for law enforcement agencies or prosecutors’ offices, and crime victims,
				which may include the development and implementation of an evidence tracking
				system in accordance with the protocols and practices developed under
				subsection (b)(1);
									(G)collect DNA samples as
				described in subparagraph (A); and
									(H)make awards under the Katie Sepich Enhanced
				DNA Collection Act of 2012.
									(2)ApplicationA
				State or unit of local government desiring a grant under this subsection shall
				submit to the Attorney General an application in such form and containing such
				information as the Attorney General may require, which shall include—
									(A)assurances that the State
				or unit of local government has implemented, or will implement not later than
				120 days after the date of the award of the grant, a comprehensive plan—
										(i)for the expeditious
				collection, processing, and analysis of DNA evidence in accordance with this
				section; and
										(ii)that requires a State or
				unit of local government that is awarded a grant under paragraph (1)(E)
				to—
											(I)adopt the appropriate
				protocols and practices developed under subsection (b)(1); and
											(II)provide training with
				respect to the protocols and procedures for appropriate personnel within a
				reasonable time after the promulgation of the protocols and practices;
											(B)a certification that each
				DNA analysis carried out under the plan shall be maintained in accordance with
				the privacy requirements described in section 210304(b)(3) of the Violent Crime
				Control and Law Enforcement Act of 1994 (42 U.S.C. 14132(b)(3));
									(C)if submitted by a unit of
				local government, a certification that the unit of local government has taken,
				or is taking, all appropriate steps to ensure that the unit of local government
				is eligible to include in the Combined DNA Index System, directly or through a
				State law enforcement agency that is responsible for Combined DNA Index System
				database operation and administration, all analyses of samples for which the
				unit of local government has requested funding; and
									(D)an estimation of the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for each purpose described in paragraph (1) for
				which the State or unit of local government received the grant.
									(3)Analysis of
				samples
									(A)In
				generalA plan described in paragraph (2)(A) shall require that,
				except as provided in paragraph (4), each DNA analysis be carried out in a
				laboratory that—
										(i)satisfies quality
				assurance standards as specified in subparagraph (B); and
										(ii)is—
											(I)operated by the State or
				a unit of local government; or
											(II)operated by a private
				entity pursuant to a contract with the State or a unit of local
				government.
											(B)Quality assurance
				standards
										(i)In
				generalThe Director of the Federal Bureau of Investigation shall
				maintain and make available to States and units of local government a
				description of quality assurance protocols and practices that the Director of
				the Federal Bureau of Investigation considers adequate to assure the quality of
				a forensic laboratory.
										(ii)Existing
				standardsFor purposes of this paragraph, a laboratory satisfies
				quality assurance standards if the laboratory satisfies the quality control
				requirements described in paragraphs (1) and (2) of section 210304(b) of the
				Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C.
				14132(b)).
										(4)Use of vouchers or
				contracts for certain purposes
									(A)In
				generalA grant for a purpose specified in subparagraph (A), (B),
				or (D) of paragraph (1) may be made in the form of a voucher or contract for
				laboratory services, even if the laboratory makes a reasonable profit for the
				services.
									(B)RedemptionA
				voucher or contract under subparagraph (A) may be redeemed at a laboratory
				operated on a nonprofit or for-profit basis, by a private entity that satisfies
				quality assurance standards as specified by paragraph (3)(B) and has been
				approved by the Attorney General.
									(C)PaymentsThe
				Attorney General may use amounts appropriated to carry out this section to make
				payments to a laboratory described under subparagraph (B).
									(5)Audits and publication
				of DNA backlogs in sexual assault cases
									(A)In
				generalA plan described in paragraph (2)(A) shall require the
				State or unit of local government to submit to the Attorney General an audit
				every 2 years reflecting the backlog for DNA case work in sexual assault cases
				within the jurisdiction in which the funds will be used, including a specific
				breakdown of cases, as determined by the Director (in consultation with
				Federal, State, and local law enforcement agencies and government laboratories
				under subsection (b)(1)), and the percentage of the amounts received under the
				grant allocated to reducing the backlog of DNA case work in sexual assault
				cases.
									(B)CompilationThe
				Attorney General shall annually compile and publish the audits submitted under
				subparagraph (A) on the website of the Department of Justice.
									(d)Formula for
				distribution of grants
								(1)In
				generalSubject to paragraphs (2) and (3), the Attorney General
				shall distribute grant amounts, and establish appropriate grant conditions
				under this section, in conformity with a formula or formulas that are designed
				to effectuate a distribution of funds among States and units of local
				government applying for grants under this section that—
									(A)maximizes the effective
				use of DNA technology to solve crimes and protect public safety; and
									(B)allocates grants among
				States and units of local government fairly and efficiently, across rural and
				urban jurisdictions, to address States and units of local government in which
				significant backlogs for DNA case work exist, by considering—
										(i)the number of offender
				and casework samples awaiting testing in a State or unit of local
				government;
										(ii)the population in the
				State or unit of local government;
										(iii)the number of part 1
				violent crimes in the State or unit of local government; and
										(iv)the availability of
				resources to train emergency response providers, law enforcement personnel,
				prosecutors, and crime laboratory personnel on the effectiveness of appropriate
				and timely DNA collection, processing, and analysis.
										(2)Minimum
				amountThe Attorney General shall allocate to each State not less
				than 0.50 percent of the total amount appropriated in a fiscal year for grants
				under this section, except that the United States Virgin Islands, American
				Samoa, Guam, and the Northern Mariana Islands shall each be allocated 0.125
				percent of the total amount appropriated in a fiscal year for grants under this
				section.
								(3)LimitationIn
				distributing grant amounts under paragraph (1), the Attorney General shall
				ensure that for each of fiscal years 2013 through 2017, not less than 75
				percent of the grant amounts are awarded for purposes described in
				subparagraphs (A), (B), or (C) of subsection (c)(1).
								(4)Audit
				limitationNot more than 3 percent of the amount awarded under a
				grant under this section may be used to conduct an audit under subsection
				(c)(5).
								(e)Restrictions on use of
				funds
								(1)NonsupplantingFunds
				made available under this section shall not be used to supplant funds of a
				State or unit of local government, and shall be used to increase the amount of
				funds that would, in the absence of Federal funds, be made available from the
				State or unit of local government for the purposes described in this
				Act.
								(2)Administrative
				costsA State or unit of local government may not use more than 3
				percent of the amounts made available under a grant under this section for
				administrative expenses relating to the grant.
								(f)Reports to the Attorney
				GeneralEach State or unit of local government that receives a
				grant under this section shall submit to the Attorney General, for each year in
				which funds from a grant received under this section are expended, a report at
				such time and in such manner as the Attorney General may reasonably require,
				that contains—
								(1)a summary of the
				activities carried out under the grant and an assessment of whether such
				activities are meeting the needs identified in the application; and
								(2)such other information as
				the Attorney General may require.
								(g)Reports to
				CongressNot later than 90 days after the end of each fiscal year
				for which grants are made under this section, the Attorney General shall submit
				to Congress a report that includes—
								(1)the aggregate amount of
				grants made under this section to each State or unit of local government for
				the fiscal year;
								(2)a summary of the
				information provided by States or units of local government receiving grants
				under this section; and
								(3)a description of the
				priorities and plan for awarding grants among eligible States and units of
				local government, and how the plan will ensure the effective use of DNA
				technology to solve crimes and protect public safety.
								(h)Expenditure
				records
								(1)In
				generalEach State or unit of local government that receives a
				grant under this section shall keep such records as the Attorney General may
				require to facilitate an effective audit of the receipt and use of grant funds
				received under this section.
								(2)AccessEach
				State or unit of local government that receives a grant under this section
				shall make available, for the purpose of audit and examination, any records
				relating to the receipt or use of the grant.
								(i)Use of funds for
				accreditation and auditsThe Attorney General may distribute not
				more than 1 percent of the amounts made available for grants under this section
				for a fiscal year—
								(1)to States or units of
				local government to defray the costs incurred by laboratories operated by each
				such State or unit of local government in preparing for accreditation or
				reaccreditation;
								(2)in the form of additional
				grants to States, units of local government, or nonprofit professional
				organizations of persons actively involved in forensic science and nationally
				recognized within the forensic science community to—
									(A)defray the costs of
				external audits of laboratories operated by the State or unit of local
				government, which participates in the National DNA Index System, to determine
				whether the laboratory is in compliance with quality assurance
				standards;
									(B)assess compliance with
				any plans submitted to the Director that detail the use of funds received by
				States or units of local government under this section; and
									(C)support capacity building
				efforts; and
									(3)in the form of additional
				grants to nonprofit professional associations actively involved in forensic
				science and nationally recognized within the forensic science community to
				defray the costs of training persons who conduct external audits of
				laboratories operated by States and units of local government and which
				participate in the National DNA Index System.
								(j)Use of funds for other
				forensic sciencesThe Attorney General may make a grant under
				this section to a State or unit of local government to alleviate a backlog of
				cases with respect to a forensic science other than DNA analysis if the State
				or unit of local government—
								(1)certifies to the Attorney
				General that in such State or unit—
									(A)all of the purposes set
				forth in subsection (c) have been met;
									(B)there is not a backlog
				for DNA case work, as defined by the Director in accordance with subsection
				(b)(3); and
									(C)there is no need for
				significant laboratory equipment, supplies, or additional personnel for timely
				processing of DNA case work or offender samples; and
									(2)demonstrates to the
				Attorney General that the State or unit of local government requires assistance
				in alleviating a backlog of cases involving a forensic science other than DNA
				analysis.
								(k)External audits and
				remedial effortsIf a laboratory operated by a State or unit of
				local government which has received funds under this section has undergone an
				external audit conducted to determine whether the laboratory is in compliance
				with standards established by the Director of the Federal Bureau of
				Investigation, and, as a result of the audit, identifies measures to remedy
				deficiencies with respect to the compliance by the laboratory with the
				standards, the State or unit of local government shall implement any such
				remediation as soon as practicable.
							(l)Penalty for
				noncompliance
								(1)In
				generalThe Attorney General shall annually compile a list of the
				States and units of local government receiving a grant under this section that
				have failed to provide the information required under subsection (c)(5)(A) or
				(f). The Attorney General shall publish each list compiled under this paragraph
				on the website of the Department of Justice.
								(2)Reduction in grant
				fundsFor any State or local government that the Attorney General
				determines has failed to provide the information required under subsection
				(c)(5)(A) or (f), the Attorney General may not award a grant under this section
				for the fiscal year after the fiscal year to which the determination relates in
				an amount that is more than 50 percent of the amount the State or local
				government would have otherwise received.
								(m)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Attorney General for grants under this section $151,000,000 for each of fiscal
				years 2013 through
				2017.
							.
				(b)Report
					(1)Evaluation
						(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Director of the Federal Bureau of Investigation shall evaluate
			 the performance, technical proficiency, adherence to quality assurance
			 standards, and other policies, standards, and protocols relating to the use of
			 private laboratories in the analysis of DNA evidence.
						(B)Conduct of
			 evaluationThe evaluation under this paragraph shall—
							(i)include the mandatory
			 technical review of the analysis of DNA evidence by a private laboratory on
			 behalf of a public laboratory before uploading the DNA profiles into the
			 Combined DNA Index System of the Federal Bureau of Investigation; and
							(ii)prioritize the need to
			 guarantee the integrity of the Combined DNA Index System.
							(2)CommentsThe
			 Director shall provide an opportunity for interested parties, including public
			 and private laboratories and State and local law enforcement agencies, to
			 comment on the findings of the evaluation under paragraph (1) before the report
			 is submitted to Congress in accordance with paragraph (3).
					(3)Report to
			 CongressNot later than 60 days after the date on which the
			 Director of the Federal Bureau of Investigation completes the evaluation under
			 paragraph (1), the Director shall submit to Congress a report of the findings
			 of the evaluation and any proposed policy changes.
					(c)Transition
			 provision
					(1)DefinitionIn
			 this subsection, the term transition date means the day after the
			 latter of—
						(A)the date on which the
			 Director of the National Institute of Justice publishes a definition of the
			 term backlog for DNA case work in accordance with section 2(b)(3)
			 of the DNA Analysis Backlog Elimination Act of 2000, as amended by subsection
			 (a); and
						(B)the date on which the
			 Director of the National Institute of Justice publishes a description of
			 protocols and practices in accordance with section 2(b)(1) of the DNA Analysis
			 Backlog Elimination Act of 2000, as amended by subsection (a).
						(2)TransitionNotwithstanding
			 the amendments made by subsection (a)—
						(A)the Attorney General may
			 make grants under section 2 of the DNA Analysis Backlog Elimination Act of 2000
			 (42 U.S.C. 14135), as in effect on the day before the date of enactment of this
			 Act, until the end of the fiscal year during which the transition date occurs;
			 and
						(B)the Attorney General may
			 not make a grant under section 2 of the DNA Analysis Backlog Elimination Act of
			 2000, as amended by subsection (a), until the start of the first full fiscal
			 year after the transition date.
						104.Rape exam
			 paymentsSection 2010 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4) is amended—
				(1)in subsection (a)(1)—
					(A)by striking entity incurs the
			 full and inserting the following: “entity—
						
							(A)incurs the
				full
							;
					(B)by striking the period at the end and
			 inserting ; and; and
					(C)by adding at the end the following:
						
							(B)coordinates with regional health care
				providers to notify victims of sexual assault of the availability of rape exams
				at no cost to the victims.
							;
				
					(2)in subsection (b)—
					(A)in paragraph (1), by
			 adding or at the end;
					(B)in paragraph (2), by
			 striking ; or and inserting a period; and
					(C)by striking paragraph
			 (3); and
					(3)in subsection (d), by
			 striking (d) Rule of
			 Construction.— and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(d)Noncooperation
							(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law
				enforcement.
							.
				105.Additional
			 reauthorizations
				(a)DNA training and
			 education for law enforcementSection 303(b) of the Justice for
			 All Act of 2004 (42 U.S.C. 14136(b)) is amended by striking $12,500,000
			 for each of fiscal years 2009 through 2014 and inserting
			 $5,000,000 for each of fiscal years 2013 through 2017.
				(b)Sexual assault forensic
			 exam program grantsSection 304(c) of the Justice for All Act of
			 2004 (42 U.S.C. 14136a(c)) is amended by striking $30,000,000 for each
			 of fiscal years 2009 through 2014 and inserting $15,000,000 for
			 each of fiscal years 2013 through 2017.
				(c)DNA research and
			 developmentSection 305(c) of the Justice for All Act of 2004 (42
			 U.S.C. 14136b(c)) is amended by striking $15,000,000 for each of fiscal
			 years 2005 through 2009 and inserting $5,000,000 for each of
			 fiscal years 2013 through 2017.
				(d)FBI DNA
			 programsSection 307(a) of the Justice for All Act of 2004
			 (Public Law 108–405; 118 Stat. 2275) is amended by striking $42,100,000
			 for each of fiscal years 2005 through 2009 and inserting
			 $10,000,000 for each of fiscal years 2013 through 2017.
				(e)DNA Identification of
			 missing personsSection 308(c) of the Justice for All Act of 2004
			 (42 U.S.C. 14136d(c)) is amended by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2013 through
			 2017.
				106.Paul Coverdell
			 Forensic Sciences Improvement GrantsSection 1001(a)(24) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is
			 amended—
				(1)in subparagraph (H), by
			 striking and at the end;
				(2)in subparagraph (I), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(J)$25,000,000 for each of
				fiscal years 2013 through 2017.
						.
				
				107.Improving the quality
			 of representation in State capital casesSection 426 of the Justice for All Act of
			 2004 (42 U.S.C. 14163e) is amended—
				(1)in subsection (a), by
			 striking $75,000,000 for each of fiscal years 2005 through 2009
			 and inserting $30,000,000 for each of fiscal years 2013 through
			 2017; and
				(2)in subsection (b), by
			 inserting before the period at the end the following: , or upon a
			 showing of good cause, and at the discretion of the Attorney General, the State
			 may determine a fair allocation of funds across the uses described in sections
			 421 and 422.
				108.Post-conviction DNA
			 testing
				(a)In
			 generalSection 3600 of title 18, United States Code, is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph (1)(B)(i),
			 by striking death; and
						(B)in paragraph (3)(A), by
			 striking and the applicant did not— and all that follows through
			 knowingly fail to request and inserting and the applicant
			 did not knowingly fail to request; and
						(2)in subsection (g)(2)(B),
			 by striking death.
					(b)Preservation of
			 biological evidenceSection 3600A(c) of title 18, United States
			 Code, is amended—
					(1)by striking paragraph
			 (2); and
					(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.
					109.Incentive grants to
			 States to ensure consideration of claims of actual innocence
				(a)In
			 generalSection 413 of the
			 Justice for All Act of 2004 (42 U.S.C. 14136 note) is amended—
					(1)in the matter preceding
			 paragraph (1), by striking fiscal years 2005 through 2009 and
			 inserting fiscal years 2013 through 2017; and
					(2)by striking paragraph (2)
			 and inserting the following:
						
							(2)for eligible entities
				that are a State or unit of local government, provide a certification by the
				chief legal officer of the State in which the eligible entity operates or the
				chief legal officer of the jurisdiction in which the funds will be used for the
				purposes of the grants, that the State or jurisdiction—
								(A)provides DNA testing of
				specified evidence under a State statute or a State or local rule or regulation
				to persons convicted after trial and under a sentence of imprisonment or death
				for a State felony offense, in a manner intended to ensure a reasonable process
				for resolving claims of actual innocence that ensures post-conviction DNA
				testing in at least those cases that would be covered by section 3600(a) of
				title 18, United States Code, had they been Federal cases, and, if the results
				of the testing exclude the applicant as the perpetrator of the offense, permits
				the applicant to apply for post-conviction relief, notwithstanding any
				provision of law that would otherwise bar the application as untimely;
				and
								(B)preserves biological
				evidence, as defined in section 3600A of title 18, United States Code, under a
				State statute or a State or local rule, regulation, or practice in a manner
				intended to ensure that reasonable measures are taken by the State or
				jurisdiction to preserve biological evidence secured in relation to the
				investigation or prosecution of, at a minimum, murder, non-negligent
				manslaughter, and sexual
				offenses.
								.
					(b)Authorization of
			 appropriationsSection 412(b) of the Justice for All Act of 2004
			 (42 U.S.C. 14136e(b)) is amended—
					(1)by striking fiscal
			 years 2005 through 2009 and inserting fiscal years 2013 through
			 2017; and
					(2)by striking
			 $5,000,000 and inserting $10,000,000.
					110.Establishment of best
			 practices for evidence retention
				(a)In
			 generalSubtitle A of title
			 IV of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2278) is
			 amended by adding at the end the following:
					
						414.Establishment of best
				practices for evidence retention
							(a)In
				generalThe Director of the
				National Institute of Justice, in consultation with Federal, State, and local
				law enforcement agencies and government laboratories, shall—
								(1)establish best practices for evidence
				retention to focus on the preservation of biological evidence; and
								(2)assist State, local, and tribal governments
				in adopting and implementing the best practices established under paragraph
				(1).
								(b)DeadlineNot later than 1 year after the date of
				enactment of this section, the Director of the National Institute of Justice
				shall publish the best practices established under subsection (a)(1).
							(c)LimitationNothing
				in this section shall be construed to require or obligate compliance with the
				best practices established under subsection
				(a)(1).
							.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260) is amended by
			 inserting after the item relating to section 413 the following:
					
						
							Sec. 414. Establishment of best practices for
				evidence
				retention.
						
						.
				111.Effective
			 administration of criminal justice
				(a)Short
			 titleThis section may be cited as the Effective Administration of Criminal Justice Act of
			 2012.
				(b)Strategic
			 planningSection 502 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—
					(1)by inserting (a)
			 In
			 General.— before To request a grant;
			 and
					(2)by adding at the end the
			 following:
						
							(6)A comprehensive
				State-wide plan detailing how grants received under this section will be used
				to improve the administration of the criminal justice system, which
				shall—
								(A)be designed in
				consultation with local governments, and all segments of the criminal justice
				system, including judges, prosecutors, law enforcement personnel, corrections
				personnel, and providers of indigent defense services, victim services,
				juvenile justice delinquency prevention programs, community corrections, and
				reentry services;
								(B)include a description of
				how the State will allocate funding within and among each of the uses described
				in subparagraphs (A) through (G) of section 501(a)(1);
								(C)describe the process used
				by the State for gathering evidence-based data and developing and using
				evidence-based and evidence-gathering approaches in support of funding
				decisions; and
								(D)be updated every 5 years,
				with annual progress reports that—
									(i)address changing
				circumstances in the State, if any;
									(ii)describe how the State
				plans to adjust funding within and among each of the uses described in
				subparagraphs (A) through (G) of section 501(a)(1);
									(iii)provide an ongoing
				assessment of need;
									(iv)discuss the
				accomplishment of goals identified in any plan previously prepared under this
				paragraph; and
									(v)reflect how the plan
				influenced funding decisions in the previous year.
									(b)Technical
				assistance
								(1)Strategic
				planningNot later than 90 days after the date of enactment of
				this subsection, the Attorney General shall begin to provide technical
				assistance to States and local governments requesting support to develop and
				implement the strategic plan required under subsection (a)(6).
								(2)Protection of
				constitutional rightsNot later than 90 days after the date of
				enactment of this subsection, the Attorney General shall begin to provide
				technical assistance to States and local governments, including any agent
				thereof with responsibility for administration of justice, requesting support
				to meet the obligations established by the Sixth Amendment to the Constitution
				of the United States, which shall include—
									(A)public dissemination of
				practices, structures, or models for the administration of justice consistent
				with the requirements of the Sixth Amendment; and
									(B)assistance with adopting
				and implementing a system for the administration of justice consistent with the
				requirements of the Sixth Amendment.
									(3)Authorization of
				appropriationsThere is authorized to be appropriated $5,000,000
				for each of fiscal years 2013 through 2017 to carry out this
				subsection.
								.
					(c)ApplicabilityThe
			 requirement to submit a strategic plan under section 501(a)(6) of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection
			 (b), shall apply to any application submitted under such section 501 for a
			 grant for any fiscal year beginning after the date that is 1 year after the
			 date of enactment of this Act.
				112.Oversight and
			 accountabilityAll grants
			 awarded by the Department of Justice that are authorized under this Act shall
			 be subject to the following:
				(1)Audit
			 requirementBeginning in fiscal year 2013, and each fiscal year
			 thereafter, the Inspector General of the Department of Justice shall conduct
			 audits of recipients of grants under this Act to prevent waste, fraud, and
			 abuse of funds by grantees. The Inspector General shall determine the
			 appropriate number of grantees to be audited each year.
				(2)Mandatory
			 exclusionA recipient of grant funds under this Act that is found
			 to have an unresolved audit finding shall not be eligible to receive grant
			 funds under this Act during the 2 fiscal years beginning after the 12-month
			 period described in paragraph (5).
				(3)PriorityIn
			 awarding grants under this Act, the Attorney General shall give priority to
			 eligible entities that, during the 3 fiscal years before submitting an
			 application for a grant under this Act, did not have an unresolved audit
			 finding showing a violation in the terms or conditions of a Department of
			 Justice grant program.
				(4)ReimbursementIf
			 an entity is awarded grant funds under this Act during the 2-fiscal-year period
			 in which the entity is barred from receiving grants under paragraph (2), the
			 Attorney General shall—
					(A)deposit an amount equal
			 to the grant funds that were improperly awarded to the grantee into the General
			 Fund of the Treasury; and
					(B)seek to recoup the costs
			 of the repayment to the fund from the grant recipient that was erroneously
			 awarded grant funds.
					(5)Defined
			 termIn this section, the term unresolved audit
			 finding means an audit report finding in the final audit report of the
			 Inspector General of the Department of Justice that the grantee has utilized
			 grant funds for an unauthorized expenditure or otherwise unallowable cost that
			 is not closed or resolved within a 12-month period beginning on the date when
			 the final audit report is issued.
				(6)Nonprofit organization
			 requirements
					(A)DefinitionFor
			 purposes of this section and the grant programs described in this Act, the term
			 nonprofit organization means an organization that
			 is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
			 exempt from taxation under section 501(a) of such Code.
					(B)ProhibitionThe
			 Attorney General shall not award a grant under any grant program described in
			 this Act to a nonprofit organization that holds money in offshore accounts for
			 the purpose of avoiding paying the tax described in section 511(a) of the
			 Internal Revenue Code of 1986.
					(C)DisclosureEach
			 nonprofit organization that is awarded a grant under a grant program described
			 in this Act and uses the procedures prescribed in regulations to create a
			 rebuttable presumption of reasonableness for the compensation of its officers,
			 directors, trustees and key employees, shall disclose to the Attorney General,
			 in the application for the grant, the process for determining such
			 compensation, including the independent persons involved in reviewing and
			 approving such compensation, the comparability data used, and contemporaneous
			 substantiation of the deliberation and decision. Upon request, the Attorney
			 General shall make the information disclosed under this subsection available
			 for public inspection.
					(7)Administrative
			 expensesUnless otherwise explicitly provided in authorizing
			 legislation, not more than 7.5 percent of the amounts authorized to be
			 appropriated under this Act may be used by the Attorney General for salaries
			 and administrative expenses of the Department of Justice.
				(8)Conference
			 expenditures
					(A)LimitationNo
			 amounts authorized to be appropriated to the Department of Justice under this
			 Act may be used by the Attorney General or by any individual or organization
			 awarded discretionary funds through a cooperative agreement under this Act, to
			 host or support any expenditure for conferences that uses more than $20,000 in
			 Department funds, unless the Deputy Attorney General or the appropriate
			 Assistant Attorney General, Director, or principal deputy as the Deputy
			 Attorney General may designate, provides prior written authorization that the
			 funds may be expended to host a conference.
					(B)Written
			 approvalWritten approval under subparagraph (A) shall include a
			 written estimate of all costs associated with the conference, including the
			 cost of all food and beverages, audio/visual equipment, honoraria for speakers,
			 and any entertainment.
					(C)ReportThe
			 Deputy Attorney General shall submit an annual report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on all conference expenditures approved by operation of this
			 paragraph.
					(9)Prohibition on lobbying
			 activity
					(A)In
			 generalAmounts authorized to be appropriated under this Act may
			 not be utilized by any grant recipient to—
						(i)lobby any representative
			 of the Department of Justice regarding the award of grant funding; or
						(ii)lobby any representative
			 of a Federal, state, local, or tribal government regarding the award of grant
			 funding.
						(B)PenaltyIf
			 the Attorney General determines that any recipient of a grant under this Act
			 has violated subparagraph (A), the Attorney General shall—
						(i)require the grant
			 recipient to repay the grant in full; and
						(ii)prohibit the grant
			 recipient from receiving another grant under this Act for not less than 5
			 years.
						IIKatie Sepich Enhanced
			 DNA Collection Act of 2012
			201.Short
			 titleThis title may be cited
			 as the Katie Sepich Enhanced DNA Collection Act of 2012.
			202.DefinitionsFor purposes of this title:
				(1)Minimum dna collection
			 processThe term
			 minimum DNA collection process means, with respect to a State, a
			 process under which the Combined DNA Index System (CODIS) of the Federal Bureau
			 of Investigation is searched at least 1 time against samples from the following
			 individuals who are at least 18 years of age:
					(A)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of murder or voluntary
			 manslaughter.
					(B)Individuals who are arrested for or charged
			 with a criminal offense under State law that involves a sexual act or sexual
			 contact with another and that is punishable by imprisonment for more than 5
			 years.
					(C)Individuals who are arrested for or charged
			 with a criminal offense under State law that involves kidnapping or abduction
			 and that is punishable by imprisonment for more than 5 years.
					(2)Enhanced dna collection
			 processThe term
			 enhanced DNA collection process means, with respect to a State, a
			 process under which the State provides for the collection, for purposes of
			 inclusion in the Combined DNA Index System (CODIS) of the Federal Bureau of
			 Investigation, of DNA samples from the following individuals who are at least
			 18 years of age:
					(A)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of murder or voluntary
			 manslaughter.
					(B)Individuals who are arrested for or charged
			 with a criminal offense under State law that involves a sexual act or sexual
			 contact with another and that is punishable by imprisonment for more than 1
			 year.
					(C)Individuals who are arrested for or charged
			 with a criminal offense under State law that involves kidnapping or abduction
			 and that is punishable by imprisonment for more than 1 year.
					(D)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of burglary punishable by
			 imprisonment for more than 1 year.
					(E)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of assault punishable by
			 imprisonment for more than 1 year.
					(3)StateThe term State means any State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the
			 Northern Mariana Islands.
				203.Grants to States to implement minimum and
			 enhanced DNA collection processes
				(a)Grants authorizedThe Attorney General shall, subject to
			 amounts made available pursuant to section 205, carry out a grant program for
			 the purpose of assisting States with the costs associated with the
			 implementation of minimum or enhanced DNA collection processes.
				(b)Applications
					(1)In generalTo be eligible to receive a grant under
			 this section, in addition to any other requirements specified by the Attorney
			 General, a State shall submit to the Attorney General an application that
			 demonstrates that it has statutory authorization for the implementation of
			 either a minimum or enhanced DNA collection process.
					(2)Non-supplanting
			 fundsAn application
			 submitted under paragraph (1) by a State shall include assurances that the
			 amounts received under the grant under this section shall be used to
			 supplement, not supplant, State funds that would otherwise be available for the
			 purpose described in subsection (a).
					(3)Other requirementsThe Attorney General shall require a State
			 seeking a grant under this section to document how such State will use the
			 grant to meet expenses associated with a State’s implementation or planned
			 implementation of a minimum or enhanced DNA collection process.
					(c)Grant allocation
					(1)In
			 generalThe amount available to a State under this section shall
			 be based on the projected costs that will be incurred by the State to implement
			 a minimum or enhanced DNA collection process. Subject to paragraph (2), the
			 Attorney General shall retain discretion to determine the amount of each such
			 grant awarded to an eligible State.
					(2)Maximum grant
			 allocation
						(A)States meeting minimum
			 DNA collection processIn the case of a State seeking a grant
			 under this section with respect to the implementation of a minimum DNA
			 collection process, such State shall be eligible for a grant under this section
			 that is equal to no more than 50 percent of the first year costs to the State
			 of implementing such process.
						(B)States meeting enhanced
			 DNA collection processIn the
			 case of a State seeking a grant under this section with respect to the
			 implementation of an enhanced DNA collection process, such State shall be
			 eligible for a grant under this section that is equal to no more than 100
			 percent of the first year costs to the State of implementing such
			 process.
						(d)Grant ConditionsAs a
			 condition of receiving a grant under this section, a State shall have a
			 procedure in place to—
					(1)provide written notification of expungement
			 provisions and instructions for requesting expungement to all persons who
			 submit a DNA sample for inclusion in the index;
					(2)provide the eligibility criteria for
			 expungement and instructions for requesting expungement on an appropriate
			 public website; and
					(3)make a determination on all expungement
			 requests not later than 90 days after receipt and provide a written response of
			 the determination to the requesting party.
					204.Expungement of profilesThe expungement requirements under section
			 210304(d) of the DNA Identification Act of 1994 (42 U.S.C. 14132(d)) shall
			 apply to any samples collected pursuant to this title for purposes of inclusion
			 in the Combined DNA Index System (CODIS) of the Federal Bureau of
			 Investigation.
			205.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title up to $10,000,000 for
			 each of fiscal years 2013 through 2015, to be derived from amounts appropriated
			 pursuant to subsection (m) of section 2 of the DNA Analysis Backlog Elimination
			 Act of 2000, as amended by section 103 of this Act, in each such fiscal year
			 for grants under such section.
			206.ReportsThe Attorney General shall submit to the
			 Committee of the Judiciary of the House of Representatives and the Committee of
			 the Judiciary of the Senate an annual report (which shall be made publicly
			 available) that—
				(1)lists the States, for the year
			 involved—
					(A)which have (and those States which have
			 not) implemented a minimum DNA collection process and use such process;
			 and
					(B)which have (and those States which have
			 not) implemented an enhanced DNA collection process and use such process;
			 and
					(2)includes statistics, with respect to the
			 year involved, regarding the benefits to law enforcement resulting from the
			 implementation of minimum and enhanced DNA collection processes, including the
			 number of matches made due to the inclusion of arrestee profiles under such a
			 process.
				
	
		June 21, 2012
		Reported with an amendment
	
